DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2013/0023706 A1).
Huber discloses a process for converting biomass to products comprising olefins. Wherein a hydrocarbon feedstock (e.g., plastic, biomass) is heated to a temperature greater than about 600o C then fed into a pyrolysis reaction zone (20) to contacted with a catalyst in the presence of a diluent to produce a vapor product (30) comprising olefins. The reactor is operated at a temperature of from 500-1000o C. Spent catalysts are then separated from the vapor product which is then cooled (32, 50). The catalyst has silica to alumina ratio of 30:1 to 200:1. Since the pyrolysis reactor is operated at a temperature greater than 500o C, it would be expected that the vapor product from the reactor would have a temperature of greater than 500o C. The reactor can be a fixed bed of catalyst. See paragraphs [0063], [0068]-[0070], [0072], [0078]-[0090], [0093]-[0097], [0116], figures 1, 7, 14. 
Hubber does not explicitly teach that the catalytic product is quenched to below 500o C or below 450o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Huber by cooling the product stream to below 500o C or below 450o C because Hubber desired to separate non-condensed gases from the product stream. Therefore, cooling the product stream to below 450o C to produce non-condensed gases is within the level one of skill in the art. 
Claim 3, 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2013/0023706 A1) as applied to claim 1 above, and further in view of Jansen et al. (US 2017/0313826 A1.
The process of Huber is as discussed above. 
Huber does not teach that the product is quenched within 5 seconds. 
Jansen discloses a pyrolysis process wherein the product is quenched in 1-2 seconds. See [0059]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Huber by utilizing a rapid cooling as suggested by Jansen because such step is known to be effective. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771